PER CURIAM.
The appellants were sued as the maker and guarantor of a promissory note. At the conclusion of all the evidence, the trial court directed a verdict in favor of the plaintiff-appellee and against the appellants. On this appeal, the basic contention is that the evidence, viewed in the light most favorable to the appellants, presented an issue for the jury. Appellants have presented eight points, four of which are directed to the question of whether there was an issue for the court to decide. We concur with the trial court that the evidence was susceptible to no other reasonable interpretation except that the corporate appellant received, but has not repaid, the money represented by the note. The personal appellants do not contend that they did not guarantee the loan.
Appellants’ remaining points are directed to other rulings made by the trial court during the trial of the cause. We have examined each of these and find that no error has been demonstrated. There being no real legal issue presented in the cause, the final judgment based upon the directed verdict is affirmed.
Affirmed.